Citation Nr: 0115951	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  01-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
schizophrenic reaction, paranoid type, evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran served on active duty from August 1970 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim 
seeking entitlement to an increased evaluation for his 
service-connected schizophrenic reaction, paranoid type, 
evaluated as 50 percent disabling.  


REMAND

The most recent VA examination report concerning the 
veteran's psychiatric condition is a VA examination report 
dated in April 1998.  Based in part on this report, the RO 
denied the veteran's claim for an evaluation in excess of 50 
percent for his service-connected schizophrenia in November 
1998.  In June 1999, the veteran filed a new claim for an 
evaluation in excess of 50 percent for his service-connected 
schizophrenia.  The RO denied the claim in July 1999.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  Of particular note, under the VCAA, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  This duty may include providing a 
claimant with a medical examination.  See VCAA, 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

In this case, in a May 2001 written brief, the veteran's 
representative argued that a remand would be appropriate so 
that the veteran could be afforded a VA 

examination.  The Board agrees.  Given the lack of a recent 
VA examination, it is the Board's judgment that a psychiatric 
examination is required in which the doctor reviews all 
records to determine the current severity of the veteran's 
schizophrenic reaction, paranoid type.  

Finally, the most recent treatment records in the claims 
files are VA outpatient treatment reports dated in June and 
July of 2000.  On remand, the RO should obtain any current 
treatment records identified by the veteran which are not 
currently associated with the claims file.  

Based on the foregoing, the Board is of the opinion that 
further action is required, to include another VA 
examination, followed by the RO's adjudication of the 
veteran's claim for an increased rating.  Therefore, this 
case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his schizophrenic reaction, 
paranoid type, since 1998 which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine the extent of disability caused 
by his service-connected schizophrenic 
reaction, paranoid type.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  A Global Assessment of 
Functioning (GAF) scale score should be 
assigned and explained, and the doctor 
should comment on the level of social and 
industrial 

impairment due exclusively to the 
service-connected schizophrenic reaction, 
paranoid type. 

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  

4.  The RO should then review the 
expanded record and determine whether an 
increased rating is warranted for the 
veteran's service-connected schizophrenic 
reaction, paranoid type.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case, and afford a reasonable period of 
time for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)



